—In an action, inter alia, to permanently enjoin the defendants from interfering with the plaintiffs’ easement, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Smith, J.), entered May 13, 1992, as denied that branch of their motion which was to extend a notice of pendency.
Ordered that the order is reversed insofar as appealed from, with costs, that branch of the motion which was to extend the notice of pendency is granted, and the notice of pendency dated April 19, 1985, regarding the property known as Block 4980, Lots 19, 20 and 21, and further known as 136-40, 136-42, and 136-46 39th Avenue, Flushing, Queens County, New York, as from time to time extended, is further extended for a period of one year from the date of this decision and order up to and including April 11, 1995.
The automatic stay of the trial of this action, imposed as a result of one of the defendants having filed for bankruptcy, provided good cause for the further extension of the plaintiffs’ notice of pendency (CPLR 6513). Mangano, P. J., Balletta, Hart and Florio, JJ., concur.